Title: Daniel Newell to James Madison, 30 January 1835
From: Newell, Daniel
To: Madison, James


                        
                            
                                Respect Sir
                            
                            
                                
                                    Washington D. C.
                                
                                 Jan 30th 1835
                            
                        
                        
                        In the circular I sent you of the 29th I announced my intentions of visiting you soon but find I shall not be
                            able now to see you, if at all.
                        Allow me to respectfully say, as you are the President of our Alumni Assoc’
                            & the only First Magistrate of the U. S. our College has the honor of Graduating we feel a deep, an unspeakable
                            interest in securing your smiles & patronage in the enterprise begun.
                        The Assoc’ have ordered me to visit you in person, before I progress far in my travels through the U. States,
                            for the Coll.
                        Our subscriptions have been of every grade from $5000, to $.25. The subscriptions are to be paid in five
                            annual instalments the first becoming due next Autumn.
                        Any sum you shall be pleased to give, be it ever so small, will greatly favor the
                            cause of Your Alma Mater, &c.
                        Be pleased to send your letters to this city—I shall be proud to have your name before I visit the 50
                            members of the Depart. Congress, &c. in this City— Dear Sir, I send you another Circular—you can subscribe the
                            paper & Inclose it to me, or otherwise as may please you. N. B. Any instalments that
                            are due after the disease of subscribers will not be called for—I am yours with great respect
                        
                            
                                Daniel Newell
                            In behalf of the Alumni Ass: N. Hall
                        
                    P S. It was suggested to me that a letter from you (a sort of Circular) expressing your views on the importance of this
                            Enterprise would be of incalculable importance as the Pres. of our Alumni Assoc’